DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 6/2/22.
101 rejection withdrawn since amended accordingly.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: None of the prior art of record fairly teach or suggest alone or in combination claim amendments that are patentably distinguishable over the cited prior art for at least the reasons that claims recite an edge device, method and medium for distributed use of a machine learning model comprising a private model data store implemented within a trusted execution environment of the edge device along with a public model data store implemented outside of the trusted execution environment and partitioning a machine learning model into private layers and public layers based on layer type, the machine learning model including intermixed private and public layers with at least one public layer stored in a public model data store receiving input from a private layer stored in a public model data store along and further in combination with the other limitation recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A] US20190392305 -Gu
Mechanisms are provided to implement an enhanced privacy deep learning system framework (hereafter "framework"). The framework receives, from a client computing device, an encrypted first subnet model of a neural network, where the
first subnet model is one partition of multiple partitions of the neural network. The framework loads the encrypted first subnet model into a trusted execution environment (TEE) of the framework, decrypts the first subnet model, within the
TEE, and executes the first subnet model within the TEE. The framework receives encrypted input data from the client computing device, loads the encrypted input data into the TEE, decrypts the input data, and processes the input data in
the TEE using the first subnet model executing within the TEE.
B] US20210125051- Linton
Embodiments are disclosed for a method for private transfer learning. The method includes generating a machine learning model comprising a training application programming interface (API) and an inferencing API. The method further includes encrypting the machine learning model using a predetermined encryption mechanism. The method additionally includes copying the encrypted machine learning model to a trusted execution environment. The method also includes executing the machine learning model in the trusted execution environment using the inferencing API.
C] US20210264274 – Kellerman
Partitioning a deep neural network (DNN) model into one or more sets of one or more private layers and one or more sets of one or more public layers, a set of one or more private layers being at least one key in a cryptographic system; and deploying the partitioned DNN model on one or more computing systems.
D] US20210133577 – Srinivasan
Apparatus and methods are disclosed for using machine learning models with private and public domains. Operations can be applied to transform input to a machine learning model in a private domain that is kept secret or otherwise made unavailable to third parties. In one example of the disclosed technology, a method includes applying a private transform to produce transformed input, providing the transformed input to a machine learning model that was trained using a training set modified by the private transform, and generating inferences with the machine learning model using the transformed input. Examples of suitable transforms that can be employed include matrix multiplication, time or spatial domain to frequency domains, and partitioning a neural network model such that an input and at least one hidden layer form part of the private domain, while the remaining layers form part of the public domain.
E] US 20190377897 – Griffin
The program includes receiving a query by a virtual assistant (114) running on a public cloud (110). The determination is determined whether the query pertains to data available on a public cloud resource or the query pertains to data available on a private cloud (130). The query is interpreted by using a first model trained on a machine learning technique on data from the public cloud, when it is determined that the query pertains to the data available on the public cloud resource. The query is interpreted by using a second model trained on a machine learning technique on data from the private cloud, when it is determined that the query pertains to the data available on the private cloud resource.
F] US 20210232498 – Zhang
The disclosure discloses a method for testing edge computing, a device, and a readable storage medium, and relates to a field of edge computing technologies. The detailed implementation includes: obtaining a model to be tested from a mobile edge platform; generating a test task based on the model to be tested, the test task including the model to be tested and an automated test program for operating the model to be tested; delivering the test task to an edge device, to enable the edge device to operate the model to be tested by executing the automated test program; and generating a test result based on execution information of the test task.
G] US 20190303504- Pasumarthy
Techniques for distributed processing and pre-fetching content using an in-browser neural network model are disclosed herein. In some embodiments, a server transmits a neural network model to a client device, where the neural network model is stored a persistent store of a browser on the client device, and, during a networking session in which the browser on the client device is accessing a page of an online service, the client device predicts at least one link from a plurality of links on the page using the stored neural network model. The client device then fetches content associated with the predicted link(s) from a server of the online service prior to any selection of the predicted link(s) during the networking session.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455